UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21309 Advent Claymore Convertible Securities and Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014 – January 31, 2015 Item 1.
